Review by certiorari of a final determination of the State Tax Commission affirming an annual franchise tax assessed against the relator under section 182 of the Tax Law for the year beginning January 1, 1929, measured by dividends declared upon capital stock during the year 1928. The relator, a domestic real estate corporation, during the year 1928 declared and distributed on its common stock a dividend in the form of preferred stock. This stock dividend was paid from a surplus resulting from an appreciation in the value of relator’s real property as reflected in an appraisal thereof. The Tax Commission included this stock dividend in the dividends paid by the corporation during the year 1928 for the purpose of measuring the tax upon the capital stock. The statute imposed a tax upon the capital stock in this instance to be measured by “ the dividends made or declared on the par value of any kind of capital stock.” (Tax Law, § 182, as amd. by Laws of 1927, chap. 478.) Determination unanimously confirmed, with fifty dollars costs and disbursements. (People ex rel. Wedgewood R. Co. v. Lynch, 262 N. Y. 202; motion to amend remittitur denied, Id. 644; motion for reargument denied, 263 id. 669.) Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.